United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 29, 2012 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 305 Rock Industrial Park Drive, Bridgeton, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (314) 656-4321 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at July 27, 2012 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q June 29, 2012 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets June 29, 2012 (unaudited) and December 31, 2011 Condensed Consolidated Statements of Operations For the Three and Six Months Ended June 29, 2012 and July 1, 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 29, 2012 and July 1, 2011 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 Certifications 2 Index PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 29, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (Amounts in Thousands) ASSETS June 29, December 31, CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventories, net Other current assets Total current assets OTHER ASSETS: Goodwill Intangibles, net Other Total other assets PROPERTY AND EQUIPMENT Land and improvements Buildings and improvements Machinery and equipment Less - Accumulated depreciation ) ) Property and equipment, net Total assets $ $ See Notes to Condensed Consolidated Financial Statements. 3 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 29, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (Amounts in Thousands, Except Share Data) LIABILITIES AND STOCKHOLDERS’ EQUITY June 29, December 31, CURRENT LIABILITIES: Accounts payable $ $ Book overdraft Accrued compensation Accrued expenses Payable to related party Deferred revenue Revolving credit agreement Total current liabilities DEFERRED REVENUE OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 10) STOCKHOLDERS’ EQUITY 15% Convertible preferred stock, $100 par value; authorized 1,200,000 shares; issued and outstanding 1,131,551 shares; liquidation value $113,155 Common stock, $1 par value; authorized 35,000,000 shares; issued 9,822,304 shares Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost, 1,871,128 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPRESHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED JUNE 29, 2, 2011 (Amounts in Thousands, Except Per Share Data) (Unaudited) Three Months Ended Six Months Ended June 29, July 1, June 29, July 1, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Gain on disposal of assets - 85 - 10 Operating loss ) Interest expense ) Other, net 89 75 Loss from continuing operations before income tax benefit (expense) Income tax benefit (expense) from continuing operations (6 ) 1 Loss from continuing operations ) Income from operations of discontinued business (net of tax) - - Net loss $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) Foreign currency translation ) 74 (6 ) Total comprehensive loss $ ) $ ) $ ) $ ) Income (loss) per share of common stock - Basic and Diluted: Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued operations - - Net loss $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See Notes to Condensed Consolidated Financial Statements. 5 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 29, 2, 2011 (Amounts in Thousands) (Unaudited) June 29, July 1, Cash flows from operating activities: Net loss $ ) $ ) Income from discontinued operations - ) Loss from continuing operations ) ) Depreciation Amortization of intangible assets Amortization of debt issuance costs 89 Stock-based compensation ) Gain on sale or disposal of assets - 10 ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other assets Accounts payable ) Accrued expenses ) Payable to related party Deferred revenue ) - Other ) 60 ) Net cash used in continuing operations ) ) Net cash provided by discontinued operations - Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets - 81 Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings Decrease in book overdraft ) ) Repayments of term loans - ) Direct costs associated with debt facilities - ) Net cash provided by (used in) financing activities (3 ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ See Notes to Condensed Consolidated Financial Statements. 6 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. SIGNIFICANT ACCOUNTING POLICIES Consolidation Policy and Basis of Presentation – The condensed consolidated financial statements include the accounts of Katy Industries, Inc. and subsidiaries in which it has a greater than 50% voting interest or significant influence, collectively “Katy” or the “Company”.All significant intercompany accounts, profits and transactions have been eliminated in consolidation.The Condensed Consolidated Balance Sheet at June 29, 2012 and the related Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended June 29, 2012 and July 1, 2011 and Cash Flows for the six months ended June 29, 2012 and July 1, 2011 have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial condition, results of operations and comprehensive loss and cash flows of the Company for the interim periods.Interim results may not be indicative of results to be realized for the entire year.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.The Condensed Consolidated Balance Sheet as of December 31, 2011 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States (“GAAP”). As discussed in Note 3, in October 2011, the Company sold substantially all assets and certain liabilities related to the DISCO division of Continental Commercial Products, LLC (“CCP”), a wholly-owned subsidiary of the Company.The Company accounted for this division as discontinued operations, and accordingly, has reclassified the financial results for all periods presented to reflect them as such.Unless otherwise noted, discussions in these notes pertain to the Company’s continuing operations. Fiscal Year – The Company operates and reports using a 4-4-5 fiscal year which always ends on December 31.As a result, December and January do not typically consist of five and four weeks, respectively.The three months ended June 29, 2012 and July 1, 2011 consisted of 63 shipping days.The six months ended June 29, 2012 and July 1, 2011 consisted of 127 shipping days. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Inventories – The components of inventories are as follows (amounts in thousands): June 29, December 31, Raw materials $ $ Finished goods Inventory reserves ) ) LIFO reserve ) ) $ $ 7 Index At June 29, 2012 and December 31, 2011, approximately 61% and 62%, respectively, of Katy’s inventories were accounted for using the last-in, first-out (“LIFO”) method of costing, while the remaining inventories were accounted for using the first-in, first-out (“FIFO”) method.Current cost, as determined using the FIFO method, exceeded LIFO cost by $4.7 million and $4.5 million at June 29, 2012 and December 31, 2011, respectively. Share-Based Payment – Compensation cost recognized during the three and six months ended June 29, 2012 and July 1, 2011 includes: a) compensation cost for all stock options based on the grant date fair value amortized over the options’ vesting period and b) compensation cost for outstanding stock appreciation rights (“SARs”) as of June 29, 2012 and July 1, 2011 based on the June 29, 2012 and June 1, 2011 fair value, respectively.The Company re-measures the fair value of SARs each reporting period until the award is settled and compensation expense is recognized each reporting period for changes in fair value and vesting. Compensation expense (income) is included in selling, general and administrative expense in the Condensed Consolidated Statements of Operations and Comprehensive Loss.The components of compensation expense (income) are as follows (amounts in thousands): Three Months Ended Six Months Ended June 29, July 1, June 29, July 1, Stock option income $
